J-S40015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 TERRENCE SELDON                         :
                                         :
                   Appellant             :   No. 2804 EDA 2017

                Appeal from the PCRA Order August 8, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0012827-2012


BEFORE:    LAZARUS, J., DUBOW, J., and PLATT*, J.

JUDGMENT ORDER BY DUBOW, J.:                   FILED NOVEMBER 09, 2018

     Appellant Terrence Seldon appeals from the Order dismissing his first

Petition filed pursuant to the Post-Conviction Relief Act, 42 Pa.C.S. §§ 9541-

9546 (“PCRA”). After careful review, we quash this appeal.

     On July 24, 2012, Appellant and two individuals conspired to rob the

home of a suspected drug dealer. Appellant drove the vehicle to the home,

and remained in the car while one of the individuals shot and killed two

teenage boys in the home. When the shooter returned to the car, Appellant

drove the car away from the scene. The Commonwealth arrested Appellant

and charged him with Murder and Conspiracy, among other offenses.

       On July 27, 2015, Appellant entered a negotiated guilty plea to, inter

alia, two counts of Third-Degree Murder and one count of Conspiracy. The

trial court sentenced Appellant to an aggregate term of 35 to 70 years’



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S40015-18



imprisonment.1 Appellant filed a Motion to Withdraw his guilty plea, which the

court denied after a hearing on November 25, 2015.

        This Court affirmed Appellant’s Judgment of Sentence, and the

Pennsylvania Supreme Court denied allowance of appeal on April 11, 2017.2

The Judgment of Sentence, thus, became final 90 days later on July 10, 2017.3

        However, on January 5, 2017, prior to our Supreme Court’s disposition

of his Petition for Allowance of Appeal, Appellant filed a pro se PCRA Petition

asserting ineffective assistance of plea counsel. The PCRA court appointed

counsel, and counsel entered his appearance on May 8, 2017. On June 5,

2017, counsel filed a Turner/Finley4 letter and a Motion to Withdraw as

Counsel.     On July 13, 2017, the PCRA court filed a Notice of its intent to

dismiss without a hearing, pursuant to Pa.R.Crim.P. 907, and on August 8,

2017, the court dismissed the PCRA Petition and granted counsel’s Motion to

Withdraw.

        Appellant appealed pro se to this Court. Both Appellant and the PCRA

court complied with Pa.R.A.P. 1925. In his pro se Brief, Appellant raises four

____________________________________________


1 Appellant received concurrent sentences of 20 to 40 years’ incarceration for
the Murder convictions and a consecutive sentence of 15 to 30 years’
incarceration for Conspiracy conviction.

2See Commonwealth v. Seldon, No. 49 EDA 2016 (Pa. Super. filed Nov.
23, 2016), appeal denied, 168 A.3d 1248 (Pa. 2017).

3   See 42 Pa.C.S. § 9545(b)(3); U.S. Sup. Ct. R. 13.

4Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988).

                                           -2-
J-S40015-18



issues for our review.   However, because Appellant filed his PCRA petition

prematurely, we are without jurisdiction to consider the merits of these issues.

      The PCRA provides petitioners with a means of seeking collateral review

once the judgment of sentence becomes final. See 42 Pa.C.S.A. § 9545(b)

(any PCRA petition “shall be filed within one year of the date the judgment

becomes final” with certain exceptions permitting a later filing).           In

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003), our

Supreme Court reiterated the strict and absolute jurisdictional nature of the

PCRA's time bar. See also Commonwealth v. Kubis, 808 A.2d 196, 198 n.4

(Pa. Super. 2002) (observing that the PCRA “has no applicability until the

judgment of sentence becomes final.”).      “Jurisdictional time limits go to a

court's right or competency to adjudicate a controversy. These limitations are

mandatory and interpreted literally; thus, a court has no authority to extend

filing periods except as the statute permits.” Commonwealth v. Fahy, 737
A.2d 214, 222 (Pa. 1999).

      Here, Appellant filed his PCRA Petition on January 5, 2017, seven

months before his Judgment of Sentence became final. Because Appellant

filed his PCRA petition prematurely, the PCRA court lacked jurisdiction to

appoint counsel, consider counsel’s Turner/Finley letter, and address the

merits of Appellant's PCRA Petition. This Court likewise lacks jurisdiction. We,

therefore, quash this Appeal.

      Appeal quashed.




                                     -3-
J-S40015-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/18




                          -4-